The plaintiff has moved to dismiss the defendant's application for a rehearing, on the ground that it was not filed within the time allowed by Act 15 of 1900, p. 21. The statute, when in effect, allowed only six days for the filing of applications for rehearing in cases coming under the supervisory jurisdiction of the court; but the statute was superseded in that respect by Act 223 of 1908, p. 341, which allows fourteen days in which to apply for a rehearing, and which applies as well to cases coming under the supervisory jurisdiction as to cases coming under the appellate jurisdiction of the court. The application for a rehearing in this case was filed on the fourteenth day after the decision was rendered, and was therefore in time.
The defendant, in the application for a rehearing, contends that this court should have decided the question whether the occupation in which the plaintiff's son was employed at the time of the accident was a hazardous occupation. That question was not decided by *Page 49 
the Court of Appeal, and is left open for decision by that court, by the decree of this court, remanding the case for further proceedings. We adhere to the decree.
Rehearing refused.